[Cite as Saleh v. Yassen, 2020-Ohio-2719.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

OMAR SALEH,                                        :

                 Plaintiff-Appellant,              :
                                                              No. 108689
                 v.                                :

KHLOUD YASSEN,                                     :

                 Defendant-Appellee.               :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: April 30, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-15-360004


                                             Appearances:

                 Joyce E. Barrett and James P. Reddy, Jr., for appellant.


FRANK D. CELEBREZZE, JR., J.:

                Plaintiff-appellant Omar Saleh brings the instant appeal challenging the

trial court’s judgment in a divorce action designating defendant-appellee Khloud

Yassen the child’s residential parent and legal custodian. Appellant argues that the

trial court erred in calling a forensic evaluator to testify as a court’s witness, failing

to conduct an in camera interview of the child, denying appellant’s motions to show
cause and for attorney fees, and designating appellee as the child’s residential parent

and legal custodian. After a thorough review of the record and law, this court

reverses the trial court’s judgment and remands the matter for further proceedings

consistent with this opinion.

                        I. Factual and Procedural History

             Appellant and appellee were married in December 2007. During the

course of their marriage, they had a child, J.A., in February 2011.

             In February 2013, appellee moved out of the marital home with the

child and began residing with appellee’s family. According to appellant, he saw the

child on a regular basis until appellee and the child “disappeared” in September

2015.

             On December 15, 2015, appellant filed a complaint for divorce against

appellee. Appellee filed an answer and a counterclaim on October 28, 2016. Both

parties sought to be designated the child’s permanent residential custodian.

             The trial court ordered an evaluation from Family Evaluation Services

on January 24, 2017. The matter was assigned to Tilisha von Boeselager. Boeselager

conducted interviews of appellant, appellee, and the child. She did not interview

appellee and the child in person; these interviews were conducted via Skype.

Boeselager completed the evaluation and submitted a report to the trial court.

             On June 13, 2017, appellant filed a motion requesting the trial court to

conduct an in camera interview of the child. The parties entered into an agreed

judgment entry on June 23, 2017. The parties agreed to several terms that would be
in effect during the 30-day continuance. One of the terms required appellee to

facilitate phone calls between appellant and the child every Sunday. On October 12,

2017, appellant filed a motion to show cause alleging that appellee violated the terms

of the agreed judgment entry and requesting the trial court to find her in contempt.

             On November 6, 2017, the trial court referred the parties to case

management services for further monitoring and facilitation of communication

between appellant and the child. Dr. Heather Bohn conducted interviews and

facilitated phone calls between appellant and the child between December 2017 and

April 2018. Dr. Bohn issued her report on April 18, 2018.

             On March 7, 2018, the trial court ordered appellee and the child to

appear before the court for trial on May 15 and 16, 2018. Appellee did not comply

with the trial court’s order to appear in court with the child.

             Appellant filed several motions requesting sanctions against appellee

based on her failure to comply with the trial court’s orders or otherwise participate

in the proceedings. Appellant filed the following motions: (1) a motion to show

cause, filed on October 12, 2017, based on appellee’s failure to comply with the terms

of the June 23, 2017 agreed judgment entry; (2) a motion for attorney fees pursuant

to R.C. 2323.51, filed on November 7, 2018, requesting appellee be sanctioned for

“engag[ing] in frivolous conduct that was designed to merely harass or maliciously

injure [appellant]”; and (3) a motion for an order requiring appellee to produce the

child and appear at trial, filed on October 26, 2018.
               On September 27, 2018, appellee’s attorney filed a motion to withdraw

from the representation.     Therein, counsel asserted that she “completely lost

contact” with appellee and appellee would not cooperate with matters pertaining to

the proceedings. The trial court granted counsel’s motion to withdraw on October

4, 2018.

              The trial court held a hearing on the complaint for divorce on March 14

and April 11, 2019. The record reflects that appellee did not appear in court with the

child for trial. The trial court dismissed the counterclaim based on appellee’s failure

to appear.

               Appellant was represented by counsel at trial. Appellant presented the

testimony of himself and his brother-in-law Mohammad Yassen. At the close of

appellant’s case-in-chief, the trial court called Boeselager to testify as a court’s

witness.     Boeselager recommended that appellee be designated the child’s

residential parent and legal custodian.

               On May 22, 2019, the trial court issued a judgment entry of divorce.

Therein, the trial court designated appellee as the child’s legal custodian and

residential parent.

               On June 18, 2019, appellant filed the instant appeal challenging the

trial court’s judgment. Appellant assigns four errors for review:

      I. The trial court erred and abused its discretion in calling its own
      witness, limiting her cross examination, and relying upon her hearsay
      testimony.
      II. The trial court erred and abused its discretion in denying as moot
      appellant’s motion for in camera interview.

      III. The trial court erred and abused its discretion in denying
      appellant’s motions to show cause and for attorney fees.

      IV. The trial court erred and abused its discretion in designating
      appellee as residential parent and legal custodian.

                                II. Law and Analysis

                                     A. Interview

              We will address appellant’s second assignment of error first because it

is dispositive of this appeal. In his second assignment of error, appellant argues that

the trial court erred in denying his motion for an in camera interview of the child.

Appellant contends that because he filed a motion requesting the court to conduct

an in camera interview of the child, the interview was mandatory.

              R.C. 3109.04(B)(1), governing child custody proceedings arising out of

a divorce action, provides,

      When making the allocation of the parental rights and responsibilities
      for the care of the children under this section in an original proceeding
      or in any proceeding for modification of a prior order of the court
      making the allocation, the court shall take into account that which
      would be in the best interest of the children. In determining the child’s
      best interest for purposes of making its allocation of the parental rights
      and responsibilities for the care of the child and for purposes of
      resolving any issues related to the making of that allocation, the court,
      in its discretion, may and, upon the request of either party, shall
      interview in chambers any or all of the involved children regarding
      their wishes and concerns with respect to the allocation.

(Emphasis added.)

              As noted above, appellant filed a motion for an in camera interview on

June 13, 2017. Therein, appellant requested an in camera interview “to aid in the
determination of parental rights and responsibilities, and further to aid the trier of

fact in the determination and decision on the matter[.]” Appellant further asserted,

“Family Evaluation Services have only been allowed to communicate with the child

in the presence of Mother. It is important to hear the child without the presence and

interference [of Mother] with the communication. An in camera interview is

necessary to determine the [child’s] wishes and concerns without the influence of

Mother.”

              On March 7, 2018, the trial court ordered appellee and the child

appear before the court for trial on May 15 and 16, 2018. Appellee did not comply

with the trial court’s order, nor produce the child, either on March 14, 2019, or at

any time during the proceedings.

              There is no indication in the record before this court that the trial court

scheduled the in camera interview pursuant to appellant’s June 13, 2017 motion.

The trial court did order appellee to appear in court with the child on May 15 and 16,

2018, and the trial court may have intended to conduct the interview at this time.

              The record reflects that the trial court did not interview the child

pursuant to R.C. 3109.04(B)(1). In the May 22, 2019 judgment entry of divorce, the

trial court denied appellant’s motion for an interview of the child as moot.

Regarding the best interest factor under R.C. 3109.04(F)(1)(b), the trial court stated,

“[t]hough Plaintiff requested an in camera interview of the minor child, the Court

has been unable to conduct the interview due to the Defendant’s and J.A.’s absence

from the jurisdiction.”
              In support of his argument that the trial court erred by failing to

interview the child, appellant directs this court to In re D.C.J., 2012-Ohio-4154, 976

N.E.2d 931 (8th Dist.), a custody dispute between grandparents and the child’s

father.   Because the custody dispute involved a parent and a nonparent, the

applicable standard was R.C. 2151.23(A)(2), rather than R.C. 3109.04. See Hockstok

v. Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 15. The

grandparents filed two motions for an in camera interview of the child, both of which

were denied by the trial court. On appeal, the grandparents argued that pursuant to

R.C. 3109.04(B)(1), the trial court erred in refusing to conduct an in camera

interview. Id. at ¶ 54. This court agreed, concluding:

      Because the trial court would have to make a best interest
      determination if father is deemed unsuitable, [the request for an in-
      camera interview] was warranted under R.C. 3109.04(B)(1). The trial
      court is statutorily mandated to conduct such a hearing upon the
      request of either party. We also recognize that R.C. 2151.23 does not
      address whether the court should conduct an in camera interview of the
      child with regard to a suitability determination. Given the nature of the
      inquiry, we find an in camera interview was warranted under the
      circumstances of this case. Accordingly, we find the trial court erred by
      failing to conduct an in camera interview of the child.

(Emphasis added.) Id. at ¶ 60.

              Appellant also directs this court to Badgett v. Badgett, 120 Ohio

App.3d 448, 698 N.E.2d 84 (7th Dist.1997). There, the Seventh District held, “[t]he

plain language of [R.C. 3109.04] absolutely mandates the trial court judge to

interview a child if either party requests the interview. An interview is discretionary
only if no party requests it; if a party to the allocation hearing makes the request, the

court ‘shall’ interview the child or children.” Id. at 450.

              In Oyler v. Oyler, 5th Dist. Stark No. 2011-CA-00065, 2011-Ohio-

4390, the Fifth District held that the trial court erred in failing to interview a 14-

year-old child when the appellant moved the court to conduct an in camera

interview, and the record reflected that the interview was neither scheduled nor

conducted. Id. at ¶ 16-18. In Pedraza v. Collier, 3d Dist. Henry No. 7-06-03, 2007-

Ohio-3835, the Third District explained that “R.C. 3109.04(B)(1) is mandatory in

nature and the trial court must strictly follow its procedures.” (Emphasis sic.) Id.

at ¶ 25, citing Riggle v. Riggle, 9th Dist. Wayne No. 01CA0012, 2001 Ohio App.

LEXIS 4319 (Sept. 26, 2001). See also In re Brazile, 1st Dist. Hamilton No. C-

010694, 2002-Ohio-6652, ¶ 24; Leasure v. Leasure, 8th Dist. Cuyahoga No. 72415,

1998 Ohio App. LEXIS 987, 9 (Mar. 12, 1998); Badgett. “Failure to strictly follow

the mandates of the statute is reversible error, even where the trial court has made

a thoughtful and conscientious decision.” McClanahan v. Willenbrink, 12th Dist.

Clermont No. CA99-11-111, 2000 Ohio App. LEXIS 2053, 4 (May 15, 2000).

               In the instant matter, appellant filed a motion for an in camera

interview of the child.     Based on this request, the in camera interview was

mandatory, and the trial court was required to strictly comply with the procedures

set forth in R.C. 3109.04(B).

              The record reflects that the in camera interview was never conducted.

The record also reflects that appellee’s participation in the custody proceedings and
cooperation with the trial court was, at best, minimal. In its March 7, 2018 judgment

entry ordering appellee and the child to appear before the court for trial, the trial

court stated, in relevant part,

      Attempts to secure Defendant’s participation in this case have been
      futile. The Court believes that Defendant has left the State of Ohio with
      the minor child. Parenting time between [child] and Plaintiff is not
      occurring as ordered, as Defendant has thrown many roadblocks in
      Plaintiff’s and this Court’s path to prevent that from happening.
      Defendant has not appeared in person for a single pretrial; has not
      arranged for video or phone contact between [child] and Plaintiff; and
      has not made her whereabouts known, even to her counsel. This Court
      previously ordered the parties to participate in the Court’s Case
      Management Services and cooperate with the Forensic Case Manager;
      Defendant has not done so.

               We cannot fault the trial court for failing to conduct the interview of

the child. As noted above, when the trial court ordered appellant and the child to

appear before the court, appellee did not comply. Nevertheless, we are bound by the

clear and unequivocal language of R.C. 3109.04(B) and the case law interpreting the

statute.

              The lack of an in camera interview is even more significant in this case

where appellee did not offer any evidence at trial, appellant presented his testimony

and the testimony of appellee’s brother, and the trial court called one witness of its

own. See In re Reid, 3d Dist. Paulding No. 11-98-3, 1998 Ohio App. LEXIS 3819, 5

(July 10, 1998) (appellate court concluded that appellant-mother failed to

demonstrate that the trial court’s failure to conduct an in camera interview of the

child was prejudicial to her based, in part, on the fact that mother called seven

witnesses to testify during her case-in-chief, and indicated that she did not have
anything further to present). Although Boeselager had an opportunity to speak with

the child via Skype, the appellee was in the room with the child during the

conversation. Boeselager testified that she never had an opportunity to speak with

the child alone.

              Boeselager testified that at one point during the Skype interview with

the child, appellee covered up the camera. Boeselager opined that it was possible

that appellee’s presence in the room during the Skype interview affected the child’s

demeanor and communication. She explained that there were times appellee was

whispering and she could not hear what appellee was saying (i.e., whether appellee

was coaching the child, preventing him from making a particular comment or giving

a particular answer, etc.).

              The Skype interview conducted by Boeselager, while appellee was

present with the child, cannot serve as an adequate or reliable basis for assessing the

child’s feelings about the matter. The underlying purpose of R.C. 3109.04(B) is “to

insulate children from extraneous influences during the interview so that they can

speak candidly about their feelings.” Lumley v. Lumley, 10th Dist. Franklin No.

09AP-556, 2009-Ohio-6992, ¶ 40, citing Chapman v. Chapman, 2d Dist.

Montgomery No. 21652, 2007-Ohio-2968, ¶ 17, and Willis v. Willis, 149 Ohio

App.3d 50, 2002-Ohio-3716, 775 N.E.2d 878, ¶ 23 (12th Dist.).

               Notwithstanding the fact that R.C. 3109.04(B) requires the trial court

to conduct the in camera interview, Boeselager had no ability to control the

environment during the Skype interview nor eliminate the possibility of coaching or
pressure by appellee. As a result, the feelings or opinions expressed by the child

during the Skype interview were not authentic.

              Finally, we recognize that there is a concern in this case — albeit hotly

contested by appellant — regarding domestic violence and appellee’s fear of

appellant. At this point, we decline to make any determination regarding the validity

of these concerns. Nevertheless, we recognize, as did the trial court, that allegations

or concerns regarding domestic violence must be taken seriously and caution must

be exercised to ensure the safety of the parties.

              These concerns must be weighed, however, against appellant’s due

process and parental rights.

      A parent’s right to the custody of [his or] her child is a fundamental
      liberty interest protected by due process. Troxel v. Granville, 530 U.S.
      57, 65-66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); In re Adoption of
      Walters, 112 Ohio St.3d 315, 2007-Ohio-7, 859 N.E.2d 545, ¶ 18. The
      Due Process Clause of the Fifth Amendment to the United States
      Constitution, as applicable to the states through the Fourteenth
      Amendment, provides: “No person shall * * * be deprived of life,
      liberty, or property, without due process of law.” Therefore, a court
      may not deprive a parent of [his or] her right to custody of [his or] her
      child without due process of law.

O’Malley v. O’Malley, 8th Dist. Cuyahoga No. 98708, 2013-Ohio-5238, ¶ 15.

              In this case, we are unable to conclude that appellant was afforded his

due process rights. Appellee failed to appear at any point, failed to comply with court

orders, and failed to produce the child. Appellant did not have an opportunity to

confront and cross-examine appellee at trial. Under these circumstances, appellant

was deprived of his custody rights without due process of law.
                 For all of the foregoing reasons, we sustain appellant’s second

assignment of error. The trial court erred by failing to conduct an in camera

interview of the child prior to disposition. Appellant filed a timely motion for an in

camera interview. As a result, the in camera interview was mandatory pursuant to

R.C. 3109.04(B)(1).

                 Based on the domestic violence concerns involved in this case, the

necessary precautions must be taken to facilitate the interview of the child without

compromising the safety of appellee.

                 Our resolution of appellant’s second assignment of error renders the

first and fourth assignments of error moot.

                         B. Show Cause and Attorney Fees

                 In his third assignment of error, appellant argues that the trial court

erred and abused its discretion in denying his motions to show cause and for

attorney fees.

                 Appellant filed a motion to show cause on October 12, 2017, based on

appellee’s failure to comply with the terms of the June 23, 2017 agreed judgment

entry. Appellant alleged that appellee failed to comply with the term requiring

weekly telephone contact between appellant and the child. Appellant requested the

trial court to issue an order requiring appellee to appear and show cause as to why

she should not be held in contempt for failing to comply with the agreed judgment

entry.
                In support of his motion to show cause, appellant submitted the

parties’ agreed judgment entry. One of the terms of the agreed judgment entry was

that appellee facilitate a phone call every Sunday between appellant and the child.

The agreed judgment entry provided that the terms would remain in effect for 30

days.

                Appellant submitted a supporting affidavit in which he averred, in

relevant part, “defendant has failed to abide by the order and complete the items as

ordered. [Defendant] has never called [appellant], nor has the child.” Appellee did

not otherwise respond or offer any evidence contradicting appellant’s allegations.

               The trial court denied appellant’s motion to show cause, concluding

that appellee did not willfully fail to comply with the agreed judgment entry. As an

initial matter, we note that appellant was not required to demonstrate that appellee

willfully or intentionally violated the agreed judgment entry.

        “Contempt of court is defined as disobedience of an order of a court.”
        Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55, 56, 271 N.E.2d 815
        (1971), paragraph one of the syllabus. Whether “the contemnor acted
        innocently and not in intentional disregard of a court order is not a
        defense to a charge of civil contempt.” Id. at paragraph three of the
        syllabus. See also Pugh v. Pugh, 15 Ohio St.3d 136, 136, 472 N.E.2d
        1085 (1984), paragraph one of the syllabus (“Proof of purposeful,
        willing or intentional violation of a court order is not a prerequisite to
        a finding of contempt.”).

Guy v. Shorey, 8th Dist. Cuyahoga No. 106923, 2019-Ohio-977, ¶ 11.

                Nevertheless, the unrefuted evidence submitted by appellant

demonstrated that appellee failed to comply with the terms of the agreed judgment

entry between June 23, 2017, and the date he filed the motion to show cause,
October 12, 2017. The terms required phone calls between appellant and the child

every Sunday. During the 30-day period that the terms were in effect, appellee failed

to comply with the Sunday phone call requirement on five occasions. During the

period of time between June 23, 2017 and October 12, 2017, when appellant filed his

show cause motion, appellee failed to comply with the Sunday phone call

requirement on sixteen occasions.

              In addition to appellee’s failure to comply with the agreed judgment

entry, appellee also failed to comply with the trial court’s March 7, 2018 order. The

trial court ordered appellee to appear in court with the child, and she failed to do so.

              For all of the foregoing reasons, the trial court abused its discretion in

denying appellant’s motions to show cause. Appellant’s third assignment of error is

sustained in this respect. On remand, the trial court is required to hold a hearing on

appellant’s motions to show cause.

              Appellant’s third assignment of error is overruled to the extent that he

argues that the trial court erred in denying his request for costs and attorney fees.

The trial court is required to hold a hearing on appellant’s motions to show cause

and provide appellee with an opportunity to present evidence regarding her failure

to comply with the agreed judgment entry and the order to appear in court with the

child. At this point, the imposition of costs and attorney fees is premature.

              The trial court’s judgment is reversed, and the matter is remanded for

further proceedings consistent with this opinion.

      It is ordered that appellant recover of appellee costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, domestic relations division, to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

EILEEN T. GALLAGHER, A.J., and
MICHELLE J. SHEEHAN, J., CONCUR